DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “history acquiring portion configured to acquire actual history data indicating a time-lapse change of a suction flow rate or suction pressure in a predetermined period of time; and a failure detecting portion configured to detect generation of an abnormality between the piston and the shoe based on the actual history data acquired by the history acquiring portion” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-13 are allowable based upon their dependency thereof claim 1.
With regards to claim 14
The prior art does not disclose or suggest the claimed “history acquiring step of acquiring actual history data based on the suction flow rate or suction pressure detected in the detecting step, the actual history data indicating a time- lapse change of the suction flow rate or suction pressure in a predetermined period of time; and a failure detecting step of detecting generation of an abnormality between the piston and the 
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikeda PG. Pub. No.: US 2012/0291622 A1 discloses a displacement detection device for a variable displacement compressor which has a configuration such that the displacement detection device can estimate the displacement with little effect from external disturbances, and can be used with pistons that do not require a high degree of machining precision, thus allowing for a greater degree of freedom in the shape of the surface to be detected. Also provided is a variable displacement compressor provided with the displacement detection device. The displacement detection device for a variable displacement compressor is equipped with: a position detection sensor, which is disposed laterally to the piston and outputs a surface displacement signal for the surface to be detected when the piston moves in a reciprocating manner; and an estimation means that measures and stores the waveform pattern (A) of the displacement signal for a stroke of the piston during operation at maximum displacement, detects the waveform pattern (B) of the displacement signal for one stroke of the piston in the current operating state, and estimates the displacement of one stroke of the piston in the current operating state from a comparison of waveform pattern (A) and waveform pattern (B), however is silent on history acquiring portion configured to acquire actual history data indicating a time-lapse change of a suction flow rate or suction pressure in a predetermined period of time; and a failure detecting portion configured to detect generation of an abnormality between the piston and the shoe based on the actual history data acquired by the history acquiring portion or history acquiring step of acquiring actual history data based on the suction flow rate or suction pressure detected in the detecting step, the actual history data indicating a time- lapse change of the suction flow rate or suction pressure in a predetermined period of time; and a failure detecting step of detecting generation of an abnormality between the piston and the shoe based on the actual history data acquired in the history acquiring step.

Lansberry US PATENT No.: US 6, 425, 450 B1 discloses n axial piston variable displacement pump of cradle swash plate design. Each pump converts an input torque from the internal combustion engine into hydraulic power. The high pressure fluid is then ported out either the A port or the B port of the associated pump to provide power to the associated motors. The swash plate angle can be varied by a control piston. Changing the swash plate angle varies the displacement of fluid per revolution of the input shaft of the pump. A larger angle causes greater displacement which yields greater output torque for the given input. A smaller angle reduces the displacement per revolution and yields greater speed for a given input. The swash plate can be angularly adjusted to achieve this variable fluid flow outwardly from either the A or the B port. Thus, the swash plate can be angularly adjusted to adjust the volume, pressure and direction of hydraulic fluid flow out of pump, however is silent on history acquiring portion configured to acquire actual history data indicating a time-lapse change of a suction flow rate or suction pressure in a predetermined period of time; and a failure detecting portion configured to detect generation of an abnormality between the piston and the shoe based on the actual history data acquired by the history acquiring portion or history acquiring step of acquiring actual history data based on the suction flow rate or suction pressure detected in the detecting step, the actual history data indicating a time- lapse change of the suction flow rate or suction pressure in a predetermined period of time; and a failure detecting step of detecting generation of an abnormality between the piston and the shoe based on the actual history data acquired in the history acquiring step.

Hashimoto et al. US PATENT No.: US 4,801,247 discloses an axial piston pump, the variable element includes a swash plate and a control piston for controlling the tilt angle of the swash plate, the tilt angle of a swash plate for determining the stroke of a piston of the pump element is varied by a hydraulic pressure against a spring by means of a control piston forming the variable element and the linear displacement detector of the differential transformer type is incorporated in a pump cover at the back of the control piston. The three-way control valve and the pressure sensor are also incorporated in the cover and the passages leading to the discharge port and the drain side in the pump housing and a hydraulic fluid passage leading to the three-way control valve from a pressure chamber at the back of the control piston are also arranged inside the cover thereby making the pump compact and concentrating the minute works in the cover), however is silent on history acquiring portion configured to acquire actual history data indicating a time-lapse change of a suction flow rate or suction pressure in a predetermined period of time; and a failure detecting portion configured to detect generation of an abnormality between the piston and the shoe based on the actual history data acquired by the history acquiring portion or history acquiring step of acquiring actual history data based on the suction flow rate or suction pressure detected in the detecting step, the actual history data indicating a time- lapse change of the suction flow rate or suction pressure in a predetermined period of time; and a failure detecting step of detecting generation of an abnormality between the piston and the shoe based on the actual history data acquired in the history acquiring step.

NPL, International Journal of Distributed Sensor Networks, Vol. 14(4), The Author(s) 2018, discloses the axial piston pump is a key component of the industrial hydraulic system, and the failure of pump can result in costly downtime. Efficient fault detection is very important for improving reliability and performance of axial piston pumps.  Most existing diagnosis methods only use one kind of the discharge pressure, vibration, or acoustic signal. However, the hydraulic pump is a typical mechanism–hydraulics coupling system, all of the pressure, vibration, and acoustic signals contain useful information. Therefore, a novel multi-sensor fault detection strategy is developed to realize more effective diagnosis of axial piston pump. The presence of periodical impulses in these signals usually indicates the occurrence of faults in pump. Unfortunately, in the working condition, detecting the faults is a difficult job because they are rather weak and often interfered by heavy noise. Therefore, noise suppression is one of the most important procedures to detect the faults. In this article, a new denoising method based on the Walsh transform is proposed, and the innovation is that we use the median absolute deviation to estimate the noise threshold adaptively. ), however is silent on history acquiring portion configured to acquire actual history data indicating a time-lapse change of a suction flow rate or suction pressure in a predetermined period of time; and a failure detecting portion configured to detect generation of an abnormality between the piston and the shoe based on the actual history data acquired by the history acquiring portion or history acquiring step of acquiring actual history data based on the suction flow rate or suction pressure detected in the detecting step, the actual history data indicating a time- lapse change of the suction flow rate or suction pressure in a predetermined period of time; and a failure detecting step of detecting generation of an abnormality between the piston and the shoe based on the actual history data acquired in the history acquiring step.

NPL, Paolo, A Methodolgy Based on Cyclostationary Analysis for Fault Detection of Hydraulic Axial Piston Pumps, Engeries 2018, discloses a solution for the fault diagnosis of a variable displacement axial-piston pump, which is a critical component in many hydraulic systems. The proposed methodology follows a data-driven approach including data acquisition and feature extraction and is based on the analysis of acceleration signals through the theory of cyclostationarity. An experimental campaign was carried out on a laboratory test bench with the pump in the flawless state and in faulty states. Different operating conditions were considered and each test was repeated several times in order to acquire a suitable population to verify data repeatability. Results showed the capability of the proposed approach of detecting a ), however is silent on history acquiring portion configured to acquire actual history data indicating a time-lapse change of a suction flow rate or suction pressure in a predetermined period of time; and a failure detecting portion configured to detect generation of an abnormality between the piston and the shoe based on the actual history data acquired by the history acquiring portion or history acquiring step of acquiring actual history data based on the suction flow rate or suction pressure detected in the detecting step, the actual history data indicating a time- lapse change of the suction flow rate or suction pressure in a predetermined period of time; and a failure detecting step of detecting generation of an abnormality between the piston and the shoe based on the actual history data acquired in the history acquiring step.

NPL, Vibrational monitoring techniques investigated for the monitoring of a CH-47D swashplate bearing, Conference paper, May 2003 discloses a bearing failed in the aft swashplate of a CH-47D during a ground run causing a Class-A accident, resulting in the loss of the aircraft. Vibration monitoring equipment, if it had been installed on the swashplate, may have detected such a failure in advance of the accident. This incident resulted in manual inspections of all CH-47D/F and MH-47E swashplates, which required significant manpower. To date, a total of 795 swashplates were inspected and 67 have failed visual inspection or oil analysis. Typical deficiencies for the failed swashplate bearings were pitted/spalled ball bearings and races, raised or broken cages and uncaged ball bearings), however is silent on history acquiring portion configured to acquire actual history data indicating a time-lapse change of a suction flow rate or suction pressure in a predetermined period of time; and a failure detecting portion configured to detect generation of an abnormality between the piston and the shoe based on the actual history data acquired by the history acquiring portion or history acquiring step of acquiring actual history data based on the suction flow rate or suction pressure detected in the detecting step, the actual history data indicating a time- lapse change of the suction flow rate or suction pressure in a predetermined period of time; and a failure detecting step of detecting generation of an abnormality between the piston and the shoe based on the actual history data acquired in the history acquiring step.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852